       Case 2:18-cr-01626-MTL Document 38 Filed 03/04/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JAMES R. KNAPP
 3   Arizona State Bar No. 021166
     Email: james.knapp2@usdoj.gov
 4   ANDREW C. STONE
     Arizona State Bar No. 026543
 5   Email: andrew.stone@usdoj.gov
     Assistant U.S. Attorney
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
     United States of America,                            No. CR-18-1626-PHX-MTL
12
                          Plaintiff,                 GOVERNMENT’S RESPONSE TO
13                                                       OBJECTION TO PSR
              vs.
14
15   Pierre Zarokian,
16                        Defendant.
17         Defendant Pierre Zarokian objects to a two-level enhancement under U.S.S.G. §
18   2B1.1(b)(2)(A)(ii) applicable to crimes “committed through mass-marketing.” The U.S.
19   Sentencing Guidelines directs the Court to apply the enhancement for any “plan, program,
20   promotion, or campaign that is conducted though solicitation by telephone, mail, the
21   Internet, or other means to induce a large number of persons to . . . purchase goods or
22   services.” U.S.S.G. § 2B1.1 cmt. 4(A).
23         Zarokian’s conduct falls squarely within this definition. Zarokian operated various
24   internet marketing companies, including Submit Express and Reputation Stars, offering
25   reputation management, search engine optimization, and other online services for
26   businesses. (PSR 10 ¶ 51.) Zarokian admits he worked with a Cyprus-based hacker, Joshua
27   Epifaniou, to profit from unauthorized access to a consumer complaint website, Ripoff
28   Report (ROR). (ECF No. 12 (Plea Agreement) at 6.) Zarokian would contract with small
       Case 2:18-cr-01626-MTL Document 38 Filed 03/04/20 Page 2 of 3




 1   businesses looking to remove negative reviews from ROR, promising to remove the
 2   negative reviews through court orders or other legal process. (PSR 5 ¶¶ 6-7.) Epifaniou
 3   would then hack into the ROR computer servers and delete the negative reviews. Zarokian
 4   and Epifaniou removed more than 100 complaints this way, charging each of Zarokian’s
 5   clients between $1000 and $5000 per complaint and splitting the profits. (PSR 5 ¶ 10.)
 6          Zarokian contends that his conduct does not warrant the enhancement because he
 7   “did not go out and market his services” through email or mass internet advertising. But
 8   Zarokian operated internet marketing companies that specifically advertised reputation
 9   management services—including ROR complaint removal—on the websites. See
10   Reputation      Management        Services,      https://www.submitexpress.com/reputation-
11   management/        (last    visited     March       4,     2020);      Reputation       Repair,
12   https://www.reputationstars.com/what-we-do/reputation-repair (last visited March 4,
13   2020). As the Ninth Circuit explained in United States v. Pirello, “an advertisement on a
14   general access website” can be enough to support the enhancement. Pirello, 255 F.3d 728,
15   732 (9th Cir. 2001) (holding that “advertisements on a classified-ads website” constituted
16   mass-marketing under predecessor provision, U.S.S.G. § 2F1.1(b)(3)); see also United
17   States v. Heckel, 570 F.3d 791, 795 (7th Cir. 2009) (affirming for use of internet auction
18   site); United States v. Magnson, 307 F.3d 333, 335 (5th Cir. 2002) (affirming for ads in
19   grocery store tabloids). It applies to passive as well as active solicitation: “a swindler [need
20   not] hunt his victims with a shotgun rather than a trap to invoke [U.S.S.G. §
21   2B1.1(b)(2)(A)(ii)].” Pirello, 255 F.3d at 732.
22          Moreover, the evidence here shows Zarokian hunted with a trap and a shotgun. For
23   at least some clients of his reputation management services, he sent targeted emails with
24   links to the ROR complaints to solicit their business. Exhibit A to this Response is one
25   such email, where Zarokian emailed a link and advertised that he could “get this removed
26   completely and would guarantee removal.” See Dec. 29, 2016 Email (attached as Ex. A).
27          For all of these reasons, Zarokian’s objection to the two-level enhancement under
28
                                                   -2-
       Case 2:18-cr-01626-MTL Document 38 Filed 03/04/20 Page 3 of 3




 1   U.S.S.G. § 2B1.1(b)(2)(A)(ii) should be overruled.
 2
 3                Respectfully submitted this 4th day of March 2020.
 4                                                   MICHAEL BAILEY
                                                     United States Attorney
 5                                                   District of Arizona
 6                                                    s/ James R. Knapp
 7                                                   JAMES R. KNAPP
                                                     ANDREW C. STONE
 8                                                   Assistant U.S. Attorneys
 9
                                 CERTIFICATE OF SERVICE
10
11         I hereby certify that on 3/4/2020, I electronically transmitted the attached document
12   to the Clerk's Office using the CM/ECF System for filing a copy to the following CM/ECF
13   registrant: Elon Berk, Jody Corbett
14    s/ James Knapp
     U.S. Attorney’s Office
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
